DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/02/2022 has been entered.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/22/2021 and 04/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1, 5-8, and 11-20 are currently pending in the application.
Acknowledgement is made of addition of claims 19-20.

Claim Objections
Claims 1, 5-8, and 11-20 are objected to because of the following informalities:  

In claim 1, line 14, “for generating temperature controlled gas” should read “for generating a temperature controlled gas”.

Appropriate correction is required.

Claims 5-8, and 11-20 are objected to for their dependency on an objected base claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-8, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms “substantially perpendicular”, “substantially vertical ducts”, and “substantially horizontal duct” in claim 1 are relative terms which renders the claim indefinite. Said terms are not defined by the claim. The specification does not provide a standard for ascertaining the requisite degree of “substantially”. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 

In other words, what is considered “substantially vertical ducts” and “substantially horizontal duct” to person XX will not be necessarily considered “substantially vertical ducts” and “substantially horizontal duct” to person YY.

It is unclear what the applicant is referring to by “substantially perpendicular”. According to trigonometry, elements may be arranged so as to be either perpendicular, or non-perpendicular. When elements are not arranged so as to form a 90 degree angle, said elements are not perpendicular. Accordingly, it is unclear what sort of relationship between elements the term “substantially perpendicular” is representing.
Claim 19 calls for the limitation “which in use generates a reservoir of temperature controlled gas in the storage system”; which recitation renders the claim indefinite, since the claim recites both an apparatus and the method steps of using the apparatus. It is unclear whether infringement occurs when one creates the apparatus or when one actually uses the apparatus (see MPEP 2173.05(p), In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011).

Claims 5-8, and 11-20 are indefinite to for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 5-8, 11-13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo (US 20150127143 A1) in view of Lingelbach (US 7178356 B1) and Ward (US 4775001 A).

Regarding claim 1:
Lindbo discloses a storage system (Fig. 1-21, abstract), comprising: 
two substantially perpendicular sets of rails forming a grid above a workspace (see set of rails 22a and 22b, Fig. 1, [0012]), the workspace being located on a mezzanine floor (this is a statement of intended use and the structure of the device as taught by Lindbo is capable of being located on a mezzanine floor. It has been held that “apparatus claims cover what a device is, not what a device does. Hewett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114/Il. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.)  and having a plurality of stacked containers (Fig. 1, stack 12 of containers 10, [0010]), each stack of containers in the workspace corresponding to an opening in the qrid (see Fig. 1, 3, and 9, [0016-0017]: the containers 10 are provided so as to correspond to an opening in the grid 14, via which each of the containers can be removed); 
a plurality of robotic load handling devices (30) operating on the grid above the workspace, the load handling devices having a body mounted on wheels (Fig. 3), a first set of wheels being arranged to engage with at least two rails of the first set of rails, a second set of wheels being arranged to engage with at least two rails of the second set of rails, the first set of wheels being independently moveable and driveable with respect to the second set of wheels such that, when in motion, only one set of wheels is engaged with the grid at any one time, thereby enabling movement of the load handling devices along the rails to any point on the grid by driving only the set of wheels engaged with the rails, the load handling devices accessing one or more stacked containers through the corresponding opening in the grid (see Fig. 1-21, [0014-0018]).

Lindbo does not disclose at least one heater and/or at least one chiller for generating temperature controlled gas, at least one fan for circulating the temperature controlled gas through the storage system, and a plenum for receiving the temperature controlled gas.  

In other words, the difference between the prior art and the claim herein so far is the fact that the prior art does not disclose the provision of a temperature control gas via a heater or a chiller to the storage system, wherein the air is circulated by a fan. 

Nonetheless, providing a storage system with the arrangement illustrated above is well known in the art. Lingelbach teaches a storage system (system 10, Fig. 1, seen storing product 46) comprising a plurality of stacked containers (see Fig. 1, stacked racks 44 contains products 46), at least one heater and/or at least one chiller for generating temperature controlled gas (see evaporator unit 26, Fig. 1, col. 3, lines 16-21), and at least one fan for circulating the temperature controlled gas through the storage system (see fan 38, Fig. 1, col. 3, lines 16-21), and a plenum for receiving the temperature controlled gas (plenum 28, Fig. 1).
 
Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lindbo with at least one heater and/or at least one chiller for generating temperature controlled gas, at least one fan for circulating the temperature controlled gas through the storage system, and a plenum for receiving the temperature controlled gas, similarly as taught by Lingelbach.

One of ordinary skills would have recognized that doing so would have provided temperature controlled within the stacked containers so as to preserve the content within of the containers; thereby limiting content spoilage due to improper temperature storage conditions.

Lindbo as modified does not disclose a duct arrangement including one or more substantially vertical ducts extending from the workspace through the mezzanine floor and a substantially horizontal duct located beneath the mezzanine floor and connected to the one or more substantially vertical ducts for channeling the temperature controlled gas under the workspace towards the plenum.

In the same field of endeavor, Ward teaches a duct arrangement including one or more substantially vertical ducts (formed by #61 and #62, Fig.2) extending from a workspace through a mezzanine floor (formed by #13 collectively) and a substantially horizontal duct (duct between #13 collectively and #11) located beneath the mezzanine floor and connected to the one or more substantially vertical ducts for channeling a temperature controlled gas under the workspace towards a plenum (see col. 3, L 59 – col. 4, L 50).

In other words, Ward teaches the provision of a vertical duct through a mezzanine floor and a substantially horizontal duct beneath the mezzanine floor, said substantially horizontal duct connected to the vertical duct for channeling a temperature controlled gas under the workspace towards a plenum.

Thus, it would have been obvious for one of ordinary skills in the art to have further provided the apparatus of Lindbo as modified with a duct arrangement including one or more substantially vertical ducts extending from the workspace through the mezzanine floor and a substantially horizontal duct located beneath the mezzanine floor and connected to the one or more substantially vertical ducts for channeling the temperature controlled gas under the workspace towards the plenum; in a similar manner as taught by Ward.

One of ordinary skills would have recognized that doing so would have allowed zones of the storage system to be provided with different temperature levels as suggested by Ward (see col. 1, L 4-8); thereby improving the serviceability of the storage system at least by virtue of allowing the storage system to accommodate a variety of items requiring different storage temperatures.

Regarding claim 5:
Lindbo as modified discloses all the limitations, but does not explicitly discloses wherein the storage system is configured such that the temperature controlled gas circulates around, under, over or through the storage container stacks.
  
Lingelbach further discloses wherein the temperature controlled gas circulates around, under, over or through the storage container stacks (see airflow indicated by arrows in Fig. 1).

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lindbo as modified configured such that the temperature controlled gas circulates around, under, over or through the storage container stacks as taught by Lingelbach.

One of ordinary skills would have recognized that doing so would have provided a more uniform cooling of the content of the stacked of container.

Regarding claim 6:
Lindbo as modified discloses all the limitations, but does not specifically disclose wherein a temperature of the storage system can be varied from -30°C to +30°C.

Nonetheless, Lingelbach further discloses that the storage system can operated at a temperature of -10°F and above (see col. 4, lines 1-24. That’s -23.33°C and up).

Thus, the only difference between the claimed invention and the prior art is with regards to the optimal operating temperature of the storage system. However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there are evidences indicating such temperature is critical. Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Also, the range of -30°C to +30°C is a very broad range that does not appear to carry any criticality to the storage system.

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lindbo as modified with an operational temperature varying from -30°C to +30°C.

One of ordinary skills would have recognized that doing so would have allowed for a large variety of items requiring to be cooled at different temperatures to be accommodated in the storage system; thereby, improving the serviceability of the storage system.

Regarding claim 7:
Lindbo as modified discloses all the limitations, but does not specifically disclose wherein a temperature of the storage system is controlled within a range of ±2.50C.  

Nonetheless, Lingelbach further discloses that the storage system can operated at a temperature of -10°F and above (see col. 4, lines 1-24. That’s -23.33°C and up).

Thus, the only difference between the claimed invention and the prior art is with regards to the optimal operating temperature of the storage system. However, differences in temperature will not support the patentability of subject matter encompassed by the prior art unless there are evidences indicating such temperature is critical. Since the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Thus, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lindbo as modified with an operational temperature within a range of ±2.50C.  

One of ordinary skills would have recognized that doing so would have provided optimal cooling to temperature sensible items in the storage system; thereby, preventing items from spoiling due to excessive coldness or heat.

Regarding claim 8:
Lindbo as modified discloses all the limitations, except for temperature controlled gas to circulate through one or more apertures in the stacked containers.  

Lingelbach further discloses wherein the temperature controlled gas circulates through one or more apertures in the stacked of containers (see Fig. 1, col. 3, lines 43-46: airflow is seen flowing in the containers housing the product 46. This is achieved by apertures in the stacked of containers).

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lindbo as modified configured such that temperature controlled gas circulates through one or more apertures in the stacked containers as taught by Lingelbach.

One of ordinary skills would have recognized that doing so would have provided a more uniform cooling of the content of the stacked of container.

Regarding claim 11:
Lindbo as modified discloses all the limitations, but does not explicitly disclose wherein the gas is air.
Lingelbach further discloses wherein the gas is air (see Fig. 1, col. 3, lines 47-49 and col. 4, lines 10-16).

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lindbo as modified with the gas being air, as taught by Lingelbach.

One of ordinary skills would have recognized that air is a widely abundant, cheap, and easily accessible gas for temperature control purposes, as employing air would have reduced the operating cost of the system.

Regarding claim 12:
Lindbo as modified discloses all the limitations.
Lingelbach further discloses wherein the gas is a coolant gas (see Fig. 1, col. 4, lines 10-16. The gas is air, and it cools products in chamber 12).

One of ordinary skills would have recognized that employing a coolant gas would have provided temperature controlled within the stacked containers so as to preserve the content within of the containers; thereby limiting content spoilage due to improper temperature storage conditions.

Regarding claim 13:
Lindbo as modified further discloses a storage container (10) in combination with the storage system as claimed in claim 1.

Lindbo as modified does not specifically disclose wherein the storage container has one or more apertures in one or more sides.  

The examiner takes official notice that the provision of one or more apertures in one or more sides of a storage container for purposes of providing conditioned air to the inside of the container is well known in the art (see for example evidentiary reference by Freeman (US 4474020 A), Fig. 2: air is supplied in openings 20).  

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Lindbo as modified with the storage container having one or more apertures in one or more sides.  

One of ordinary skills would have recognized that doing so would have provided a more uniform cooling of the content of the stacked of container.

Regarding claim 18:
Lindbo as modified discloses all the limitations.
The limitation wherein one or more of the plurality of ducts is configured to receive the temperature controlled gas from the reservoir is inherently achieved when the apparatus is modified as illustrated in the rejection of claim 1, by virtue of the tubes disposed in the closed loop airflow.

Regarding claims 19-20:
Lindbo as modified discloses all the limitations; but does not specifically disclose wherein in use, the storage system generates a reservoir of temperature controlled gas in the storage system; wherein the reservoir of temperature controlled gas forms above the storage stacks.

Lingelbach further discloses wherein a reservoir of temperature controlled gas forms
above the stacked containers in the storage system (see Fig. 1: at #14. As much as applicant names the area #6 above the stacked container a reservoir (see at least Fig. 6a of applicant), #14 represents a reservoir of temperature controlled gas which is formed above the stacked containers).

Therefore, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Lindbo as modified with the arrangement above as further taught by Lingelbach.

One of ordinary skills would have recognized that doing so would have provided temperature controlled within the stacked containers so as to preserve the content within of the containers; thereby limiting content spoilage due to improper temperature storage conditions.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo (US 20150127143 A1) in view of Lingelbach (US 7178356 B1) and Ward (US 4775001 A), and further in view of Bollen (US 6776003 B1).

Regarding claim 14:
Lindbo as modified discloses all the limitations, except for the storage container comprising ducting for receiving a temperature controlled fluid.  

In the same field of endeavor, Bollen teaches that it is well known to provide storage containers with ducting for receiving a temperature controlled fluid (see at least Fig. 10, abstract).  

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to have provided the apparatus of Lindbo as modified with the storage container comprising ducting for receiving a temperature controlled fluid as taught by Bollen.  

One of ordinary skills would have recognized that doing so would have maintained a uniform desired temperature over the latter of the container so as to provide optimum heating or cooling as suggested by Bollen. See col. 2, L 5-11.

Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lindbo (US 20150127143 A1) in view of Lingelbach (US 7178356 B1) and Ward (US 4775001 A), and further in view of Ueno (US 5321907 A).

Regarding claims 15 and 17:
Lindbo as modified discloses all the limitations, except for the storage system configured to grow plants or other living organisms, and the storage container including plants or other living organisms.

Nonetheless, Lindbo discloses that the containers 20 are suitable for other applications (see [0010]), and, in the same field of endeavor, Ueno teaches that in similar storage systems, it is known to provide plants in containers, so as to allow the plants to grow in the storage system. See col.4, L 18-32.

Therefore, it would have been obvious for one of ordinary skill to also provide the storage system of Lindbo as modified with the storage container comprising plants so as to allow the storage system to grow the plants, in a similar manner as taught by Ueno.

One of ordinary skills would have recognized that doing so would have allowed the well-known practice of growing plants in storage system to be applied to the apparatus of Lindbo as modified, with the benefit of growing plants in a less expensive storage system that easy to operate and maintain (see Lingelbach col. 2, lines 11-14, used to modify Lindbo).

Regarding claim 16:
Lindbo as modified discloses all the limitations.
Lingelbach discloses wherein humidity and/or airflow throughout the system is controlled via circulation of temperature controlled air throughout the system (see airflow of Fig. 1, col. 3, lines 16-21 and col. 4, lines 10-16).

One of ordinary skills would have recognized that the proposed modification would have provided temperature controlled within the stacked containers so as to preserve the content within of the containers; thereby limiting content spoilage due to improper temperature storage conditions.

Response to Arguments
Applicant's arguments filed 04/02/2022 have been fully considered; but are moot as the arguments do not apply to the current rejections.

Note: it has been pointed out to the applicant that the newly added limitations pertaining to duct arrangement would have been obvious, based on the teaching of Ward (US 4775001 A). See elaborated rejection above for more details.

All the claims in this application have been rejected as being unpatentable over the combination of the prior art of record (see elaborated rejection above for details).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Levy (US 6318113 B1) teaches a duct arrangement including one or more substantially vertical ducts extending from a workspace through a mezzanine floor and a substantially horizontal duct located beneath the mezzanine floor and connected to the substantially vertical ducts for channeling a temperature controlled gas under the workspace towards the workspace (see at least Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763